Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/721,621 filed 04/15/2022.  Claims 2-22 are pending and have been examined.
The information disclosure statement (IDS) submitted on 06/28/2022 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-11, 13-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-20 of U.S. Patent No. 11,308,799. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Application No. 17/721,621
U.S. Patent No. 11,308,799
2. (New) A method for detecting a slow vehicle, the method comprising: 
1. A method for detecting a slow vehicle, the method comprising: 
obtaining speed information of a first vehicle at a first location; 
obtaining first speed information of a first vehicle at a first time and at a first location; 
determining, by one or more processors and based on the obtained speed information, that a speed of the first vehicle is below a defined speed limit at the first location; 
determining, based on the obtained first speed information, that a speed of the first vehicle at the first time is below a defined speed limit at the first location; 
detecting, by the one or more processors and after a predetermined amount of time, that one or more vehicles have passed the first vehicle; and 
4. The method of claim 1, further comprising determining that one or more vehicles are passing the first vehicle, wherein transmitting information identifying the first vehicle is further based on the determination that the one or more vehicles are passing the first vehicle.
generating, by the one or more processors, information about the first vehicle based the speed information, the one or more vehicles passing the first vehicle, or both.
(claim 1) generating information about the first vehicle based on one or more of the first speed information or the second speed information.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 3 of the application corresponds to claim 1 of the patent.
Claim 4 of the application corresponds to claim 2 of the patent.
Claim 6 of the application corresponds to claim 3 of the patent.
Claim 7 of the application corresponds to claim 5 of the patent.
Claim 8 of the application corresponds to claim 6 of the patent.
Claim 9 of the application corresponds to claims 8 and 11 of the patent.
Claim 10 of the application corresponds to claim 8 of the patent.
Claim 11 of the application corresponds to claim 9 of the patent.
Claim 13 of the application corresponds to claim 10 of the patent.
Claim 14 of the application corresponds to claim 12 of the patent.
Claim 15 of the application corresponds to claim 13 of the patent.
Claim 16 of the application corresponds to claims 15 and 18 of the patent.
Claim 17 of the application corresponds to claim 15 of the patent.
Claim 18 of the application corresponds to claim 16 of the patent.
Claim 20 of the application corresponds to claim 17 of the patent.
Claim 21 of the application corresponds to claim 19 of the patent.
Claim 22 of the application corresponds to claim 20 of the patent.
Claims 5, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15 and 18 of U.S. Patent No. 11,308,799 in view of Hayward (US 9,679,487). 
Consider claim 5, patented claims 1 and 4 clearly teach the method of application claim 2.
However, the patented claims do not explicitly teach capturing erratic movement of another vehicle that is within a field of view of a camera; and reporting the erratic movement to a reporting agency server.
In an analogous art, Hayward, which discloses a system for traffic monitoring, clearly teaches capturing erratic movement of another vehicle that is within a field of view of a camera; and reporting the erratic movement to a reporting agency server. (col. 6 lines 7-24, col. 8 lines 14-32, col. 19 lines 50-64, col. 21 lines 43-57)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by capturing erratic movement of another vehicle that is within a field of view of a camera; and reporting the erratic movement to a reporting agency server, as taught by Hayward, for the benefit of reporting dangerous behavior. 
Claim 12 of the application corresponds to claims 8 and 11 of the patent in view of Hayward.
Claim 19 of the application corresponds to claims 15 and 18 of the patent in view of Hayward.


Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425